UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Chemicals (18.3%) Agrium, Inc. (Canada) 59,200 $5,195,888 Arkema (France) 40,205 4,410,713 BASF SE (Germany) 193,452 17,861,930 Celanese Corp. Ser. A 67,800 3,531,702 CF Industries Holdings, Inc. 25,600 3,936,768 Dow Chemical Co. (The) 168,900 6,102,357 Huntsman Corp. 255,300 4,837,935 JSR Corp. (Japan) 297,400 5,906,371 Lanxess AG (Germany) (S) 37,230 3,217,808 LyondellBasell Industries NV Class A (Netherlands) 137,900 6,041,399 Nitto Denko Corp. (Japan) 92,300 4,838,281 Petronas Chemicals Group Bhd (Malaysia) (NON) 1,829,500 4,400,555 Syngenta AG (Switzerland) (NON) 20,971 7,240,060 TSRC Corp. (Taiwan) 842,000 2,574,759 Uralkali (Russia) (NON) 645,167 5,623,076 Construction materials (1.8%) China Shanshui Cement Group, Ltd. (China) 3,589,000 3,880,734 HeidelbergCement AG (Germany) 66,865 4,657,975 Containers and packaging (1.3%) Crown Holdings, Inc. (NON) 78,200 3,175,702 Rock-Tenn Co. Class A (S) 40,898 3,142,193 Electrical equipment (0.9%) GrafTech International, Ltd. (NON) 192,900 4,077,906 Energy equipment and services (7.6%) Baker Hughes, Inc. 49,100 3,629,963 National Oilwell Varco, Inc. 142,700 10,357,166 Schlumberger, Ltd. 182,409 15,636,099 Technip SA (France) 57,870 6,232,241 Metals and mining (19.1%) ArcelorMittal (France) 57,047 1,914,022 BHP Billiton PLC (United Kingdom) 564,513 22,384,274 Cliffs Natural Resources, Inc. 26,000 2,358,200 First Quantum Minerals, Ltd. (Canada) 37,600 5,113,724 Fortescue Metals Group, Ltd. (Australia) 796,434 5,550,135 Freeport-McMoRan Copper & Gold, Inc. Class B 158,800 8,200,432 Glencore International PLC (Switzerland) (NON) 282,512 2,468,493 Nucor Corp. 70,300 2,976,502 Rio Tinto PLC (United Kingdom) 286,061 20,017,756 Vedanta Resources PLC (United Kingdom) 149,056 5,284,345 Xstrata PLC (United Kingdom) 572,881 13,461,846 Oil, gas, and consumable fuels (48.9%) Anadarko Petroleum Corp. 51,200 4,071,424 Apache Corp. 73,700 9,183,020 BG Group PLC (United Kingdom) 571,587 13,297,611 BP PLC (United Kingdom) 1,875,654 14,471,876 Cairn Energy PLC (United Kingdom) (NON) 653,308 4,746,356 Canadian Natural Resources, Ltd. (Canada) 220,900 9,615,352 Chevron Corp. 170,000 17,834,700 CNOOC, Ltd. (China) 763,000 1,930,143 Cobalt International Energy, Inc. (NON) 175,278 2,522,250 CONSOL Energy, Inc. 86,800 4,450,236 Exxon Mobil Corp. 517,038 43,157,162 Gazprom OAO (Russia) (NON) 276,815 2,023,155 Gazprom OAO ADR (Russia) 100,565 1,487,991 Hess Corp. 39,400 3,113,782 Inpex Corp. (Japan) 999 7,235,982 Linn Energy, LLC (Units) 44,106 1,713,959 Newfield Exploration Co. (NON) 39,000 2,909,010 Nexen, Inc. (Canada) 183,869 4,241,817 Noble Energy, Inc. 84,600 7,884,720 Occidental Petroleum Corp. 104,006 11,217,047 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 214,300 2,178,540 Petroleo Brasileiro SA ADR (Brazil) 59,676 2,066,580 Petroleo Brasileiro SA ADR (Preference) (Brazil) 33,900 1,059,714 QEP Resources, Inc. 34,400 1,496,400 Royal Dutch Shell PLC Class A (United Kingdom) 391,104 14,126,880 Royal Dutch Shell PLC Class B (United Kingdom) 343,404 12,481,795 Sunoco, Inc. 122,100 4,943,829 Swift Energy Co. (NON) 48,300 1,894,809 Total SA (France) 280,233 16,209,937 Tullow Oil PLC (United Kingdom) 298,313 6,648,047 Paper and forest products (1.0%) International Paper Co. 150,400 4,695,488 Total Common stocks (cost $395,465,070) SHORT-TERM INVESTMENTS (2.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 4,751,200 $4,751,200 Putnam Money Market Liquidity Fund 0.07% (e) 4,615,162 4,615,162 SSgA Prime Money Market Fund 0.09% (i) (P) 1,120,000 1,120,000 U.S. Treasury Bills with effective yields ranging from 0.116% to 0.225%, November 17, 2011 (SEGSF) $1,000,000 999,315 Total Short-term investments (cost $11,485,667) TOTAL INVESTMENTS Total investments (cost $406,950,737) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $238,257,445) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/15/11 $3,650,737 $3,751,104 $100,367 British Pound Sell 6/15/11 6,480,797 6,582,312 101,515 Canadian Dollar Buy 6/15/11 4,129,705 4,212,975 (83,270) Euro Sell 6/15/11 4,693,480 4,863,150 169,670 Swiss Franc Buy 6/15/11 875,313 863,532 11,781 Barclays Bank PLC Australian Dollar Buy 6/15/11 2,448,904 2,516,299 (67,395) British Pound Sell 6/15/11 5,337,910 5,423,179 85,269 Canadian Dollar Buy 6/15/11 4,645,531 4,741,299 (95,768) Japanese Yen Sell 6/15/11 656,363 658,627 2,264 Swiss Franc Sell 6/15/11 823,272 812,728 (10,544) Citibank, N.A. British Pound Sell 6/15/11 4,859,076 4,931,095 72,019 Euro Sell 6/15/11 1,711,855 1,773,095 61,240 Hong Kong Dollar Sell 6/15/11 6,625,646 6,635,250 9,604 Singapore Dollar Sell 6/15/11 730 735 5 Swiss Franc Sell 6/15/11 518,296 511,746 (6,550) Credit Suisse AG British Pound Sell 6/15/11 4,679,945 4,752,569 72,624 Canadian Dollar Buy 6/15/11 8,923,617 9,064,554 (140,937) Euro Sell 6/15/11 1,470,548 1,522,583 52,035 Japanese Yen Buy 6/15/11 16,994,105 17,052,622 (58,517) Norwegian Krone Buy 6/15/11 1,493,096 1,527,652 (34,556) Deutsche Bank AG Australian Dollar Buy 6/15/11 1,476,985 1,517,757 (40,772) Canadian Dollar Buy 6/15/11 1,690,700 1,724,737 (34,037) Euro Sell 6/15/11 2,006,051 2,077,648 71,597 Swedish Krona Buy 6/15/11 1,411,191 1,439,611 (28,420) Goldman Sachs International British Pound Sell 6/15/11 3,890,715 3,952,180 61,465 Euro Buy 6/15/11 1,151,345 1,192,662 (41,317) Japanese Yen Sell 6/15/11 1,764,777 1,770,187 5,410 Norwegian Krone Buy 6/15/11 1,760,655 1,800,618 (39,963) HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 21,766,795 22,361,528 (594,733) British Pound Sell 6/15/11 6,808,464 6,916,436 107,972 Hong Kong Dollar Buy 6/15/11 2,664,398 2,667,645 (3,247) Norwegian Krone Buy 6/15/11 2,530,940 2,593,449 (62,509) JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/15/11 3,697,465 3,797,101 (99,636) British Pound Sell 6/15/11 7,984,742 8,107,339 122,597 Canadian Dollar Buy 6/15/11 6,139,456 6,263,481 (124,025) Euro Sell 6/15/11 8,821,421 9,129,942 308,521 Hong Kong Dollar Sell 6/15/11 1,933,540 1,936,009 2,469 Japanese Yen Sell 6/15/11 1,992,579 1,999,711 7,132 Swiss Franc Buy 6/15/11 2,110,338 2,083,321 27,017 Royal Bank of Scotland PLC (The) Australian Dollar Sell 6/15/11 683,036 699,915 16,879 British Pound Buy 6/15/11 1,152,591 1,170,652 (18,061) Canadian Dollar Buy 6/15/11 6,645,686 6,782,615 (136,929) Euro Sell 6/15/11 1,932,178 2,000,118 67,940 Israeli Shekel Buy 6/15/11 351,164 355,835 (4,671) Japanese Yen Sell 6/15/11 1,840,288 1,846,159 5,871 State Street Bank and Trust Co. Australian Dollar Buy 6/15/11 2,050,067 2,106,216 (56,149) Canadian Dollar Buy 6/15/11 8,801,754 8,978,758 (177,004) Euro Buy 6/15/11 5,212,743 5,399,406 (186,663) Israeli Shekel Buy 6/15/11 351,193 356,401 (5,208) UBS AG Australian Dollar Buy 6/15/11 2,755,137 2,829,613 (74,476) British Pound Sell 6/15/11 7,518,079 7,555,882 37,803 Canadian Dollar Sell 6/15/11 3,172,140 3,184,149 12,009 Euro Buy 6/15/11 11,031,986 11,420,314 (388,328) Israeli Shekel Buy 6/15/11 351,193 356,012 (4,819) Norwegian Krone Buy 6/15/11 887,360 907,668 (20,308) Westpac Banking Corp. Australian Dollar Sell 6/15/11 1,381,507 1,417,930 36,423 British Pound Sell 6/15/11 1,949,552 1,980,469 30,917 Euro Buy 6/15/11 5,520,879 5,718,308 (197,429) Japanese Yen Sell 6/15/11 7,634,994 7,662,557 27,563 Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $470,542,431. (b) The aggregate identified cost on a tax basis is $409,022,105, resulting in gross unrealized appreciation and depreciation of $74,786,485 and $7,173,991, respectively, or net unrealized appreciation of $67,612,494. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,659,177. The fund received cash collateral of $4,751,200 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,266 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $105,966,281 and $101,551,828, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,859,925 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 42.3% United Kingdom 27.0 France 6.1 Germany 5.5 Canada 5.1 Japan 3.8 Switzerland 2.1 Russia 1.9 Netherlands 1.3 China 1.2 Australia 1.2 Brazil 1.1 Malaysia 0.9 Taiwan 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $207,500,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $71,962 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,828,725 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $368,852. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $165,177,579 $100,892,014 $— Industrials 4,077,906 — — Materials 59,308,290 135,693,133 — Total common stocks — Short-term investments 5,735,162 5,750,515 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,148,263) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,687,978 $2,836,241 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011
